DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Claims 1-10 is acknowledged. The election has been made without traverse. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
“extrusion tip has an elliptical geometry” means the extrusion tip aperture is an ellipse. 
“wherein the build platform defines a non-planar surface” means the build platform is not a flat plane
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. 
In reference to claims 1-10, the claims require “additive manufacturing machine... wherein the extrusion tip is configured to rotate relative to the build platform about the axis”.
A person having ordinary skill in the art interested in practicing the claims would need to be taught how an extrusion tip is configured to rotate relative to the build platform about the axis, and is also capable of being rotated during extrusion.
The person having ordinary skill in the art interested in practicing the claims would raise the following questions:
How is the extrusion tip configured to be rotated relative to the build platform about an axis and also capable of being rotated during extrusion?
The person having ordinary skill in the art interested in practicing the claims would consult the specification for answers to this question, which are necessary to practice the invention. They would find that the specification parrots the claim language but does not provide guidance or explanation in way of mechanism for how the extrusion tip is configured to be rotated relative to the build platform about an axis and also capable of being rotated during extrusion.
Therefore, the person having ordinary skill in the art would arrive at the conclusion that they must perform experimentation to determine how to configure the 
For example, a conventional filament additive manufacturing machine and a conventional filament extruder for an additive manufacturing machine are shown below:

    PNG
    media_image1.png
    1635
    1701
    media_image1.png
    Greyscale

(Typical filament extruder; copied from https://3dprintingsystems.freshdesk.com/support/solutions/articles/4000003132-how-does-the-up-3d-printer-s-print-head-extruder-work- )

    PNG
    media_image2.png
    2150
    3000
    media_image2.png
    Greyscale


	If the extruder tip was rotated, then the gantry where the extruder was mounted (i.e., at the dotted arrow) would be rotated and cause the machine to fail. Therefore, a conventional additive manufacturing machine is not capable of performing the claimed method and the structure of a machine capable of performing the method must be disclosed to enable the method.
	In other words, the application discloses the idea of rotating the extrusion tip and the motion of the extrusion tip are described and illustrated, however, how this is accomplished is not described or illustrated and would require undue experimentation to perform. Accordingly:
This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2, 4, 6, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasp (NPL 20151).
	In reference to claim 1-2, 4, 7, 10, Wasp discloses a method of depositing a material with an extrusion tip of an additive manufacturing machine, the method comprising:
translating the extrusion tip relative to a build platform; and
rotating the extrusion tip about an axis of the extrusion tip relative to the build platform while expelling material as claimed (See reference at embedded video, see annotated screen shots below, which show the extrusion tip rotates during deposition)

    PNG
    media_image3.png
    1083
    5736
    media_image3.png
    Greyscale

In reference to claim 6, Wasp discloses the method as in claim 1.
Wasp show the tip is circular shaped and deposits a rounded line.
Just as a square is a special rectangle, a circle is a special ellipse. Thus Wasp meets the claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasp (NPL 20152) as applied above and further in view of Lao (NPL 20173).
	In reference to claim 3 and 5, Wasp discloses the method as in claim 1.
Wasp does not specifically disclose the extrusion tip shape.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing machine extrusion tips, Lao discloses that the shape of the extrusion tip can be optimized to provide improved additive 
The combination would be achievable by integrating the Lao extrusion tip into the Wasp method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the extrusion tip has a non-circular aperture, wherein the material is expelled from the extrusion tip via the non-circular aperture; the extrusion tip includes a semi-major axis of a first width and a semi-minor axis of a second width less than the first width, wherein rotating the extrusion tip modifies the width of the extruded material in the translated direction.
A person having ordinary skill in the art would have been specifically motivated to integrate the Lao extrusion tip into the Wasp method in order to reduce voids as suggested by Lao and/or to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasp (NPL 20154) and further in view of Keating (NPL 20175)
	In reference to claim 8-9, Wasp discloses the method as in claim 1.

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, 3d printing, Keating discloses that by tilting the extrusion tip relative to the build platform or tilting the build platform relative to the extrusion tip allow for “sharp overhangs to be printed without support material” (Pg 10, see Fig 5) and so that “material can be deposited on complex 3D surfaces instead of solely on planar build platforms. This allows for objects to be placed into the printer and printed on top of, rather than printing parts as standalone processes starting from a blank build platform” (Pg 4).
The combination would be achievable by integrating the tilting means of Keating into the method of Wasp in order to allow sharp overhangs to be printed without support material and so that material can be deposited on complex 3D surfaces instead of solely on planar build platforms.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to further comprise tilting the extrusion tip relative to the build platform or tilting the build platform relative to the extrusion tip and wherein the build platform defines a non-planar surface onto which material is printed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://3dprintingfromscratch.com/2015/03/wasp-presents-a-new-3d-printer-extruder-with-a-rotating-nozzle/
        
        See embedded video, which is also directly available at:
        https://www.youtube.com/watch?v=vixPA7GGQpM&t=57s
        2 http://3dprintingfromscratch.com/2015/03/wasp-presents-a-new-3d-printer-extruder-with-a-rotating-nozzle/
        
        See embedded video, which is also directly available at:
        https://www.youtube.com/watch?v=vixPA7GGQpM&t=57s
        3 http://utw10945.utweb.utexas.edu/sites/default/files/2017/Manuscripts/Approaching%20Rectangular%20Extrudate%20in%203D%20Printing%20original.pdf
        4 http://3dprintingfromscratch.com/2015/03/wasp-presents-a-new-3d-printer-extruder-with-a-rotating-nozzle/
        
        See embedded video, which is also directly available at:
        https://www.youtube.com/watch?v=vixPA7GGQpM&t=57s
        
        5 https://www.youtube.com/watch?v=Fec_40Qms5I